              Case 19-12378-KBO          Doc 1282      Filed 01/04/21     Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                )
                                                      )       Chapter 7
DURA AUTOMOTIVE SYSTEMS, LLC                          )
                                                      )       Case No. 19-12378-KBO
                               Debtor.                )


                        NOTICE THAT THE SECTION 341 MEETING
                        WILL BE CONDUCTED TELEPHONICALLY

        PLEASE TAKE NOTICE that the Section 341 Meeting of Creditors for this case will be
held telephonically. Parties wishing to participate in the Section 341 meeting should use the
following dial in instructions:
         Call In Number: 1-877-921-5228
         Participant Passcode: 3621788#
      PLEASE FOLLOW the instructions below to ensure a smooth telephonic Section 341
Meeting of Creditors.
        You must use a touch-tone phone.
        If you have a choice, use a landline phone, instead of a cell phone.
        Dial the call-in number and then enter the passcode, which consists of 7 numbers and is
         followed by a # sign.
        Make the call from a quiet area where there is as little background noise as possible.
        Mute your phone and do not speak until the bankruptcy trustee calls your case. (Other
         meetings of creditors will likely be in session when you call in. You will still be able to
         hear the trustee even when your phone is muted. Each case will be announced at the start
         of its section 341 meeting).
        Unmute your phone when the trustee calls your case so that the trustee can hear you.
        Wait until the trustee calls your case before speaking because more than one case may be
         waiting on the conference line at any given time.
        When speaking, identify yourself.
        Do not put the phone on hold at any time after the call is connected.
        Once your meeting of creditors is finished, hang up.
        If you become disconnected before your meeting of creditors is finished, call back.

                                                      /s/Jeoffrey L. Burtch________
                                                      JEOFFREY L. BURTCH, ESQ.
                                                      Chapter 7 Trustee
                                                      P. O. Box 549
                                                      Wilmington, DE 19899
                                                      (302) 472-7427
                                                      jburtch@burtchtrustee.com
DATED: January 4, 2021
